DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 05/14/2019.
Claim(s) 9-14 is/are currently presenting for examination.
Claim(s) 9, 11, 12, and 14 is/are independent claim(s).
Claim(s) 9, 11, 12, and 14 is/are rejected.
Claim(s) 10 and 13 is/are objected to.
This action has been made NON-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claims 9 and 12
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitations in claims 9 and 12 performed by "transmitter” and “receiver”, (In this application, the recited "transmitter” and “receiver” have no structural meanings and are considered as generic placeholder).
These limitations use alternative phrasing for claiming a programmed computer performing specialized functions. A specialized function must be supported in the ‐ended functional claims’” Halliburton Energy Services v. M‐I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008). Disclosing the algorithm for a specialized function is the quid pro quo for the ability to claim an element in purely functional terms.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: figures 9-10, paragraphs 189-221.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US_20170142712_A1_Lee.
Regarding claim 9, Kim discloses a terminal apparatus comprising: a receiver configured and/or programmed to (Lee figure 30, terminal 3020): receive a physical downlink control channel (PDCCH) with downlink control information (DCI) format (Lee paragraphs 63, 65, the terminal receives DCI which transmitted through PDCCH), a first higher layer parameter, and a second higher layer parameter for frequency division duplex (FDD) (Lee paragraphs 5, 78-84, The DCI may include n.sub.CCE (corresponding to the claimed first higher layer parameter), and +.DELTA.SRO1 (corresponding to the claimed second higher layer parameter)), and decode a physical downlink shared channel (PDSCH) in subframe n-k according to detection of the PDCCH (Lee paragraphs 5, 63, 65, 77, the terminal reads the PDSCH/sPDSCH transmitted in subframe n-k according the DCI of the PDCCH), and a transmitter configured to and/or programmed to transmit a hybrid auto repeat request -  acknowledgement (HARQ-ACK) corresponding to the PDSCH in subframe n (Lee paragraphs 77-84, HARQ feedback will be transmitted in subframe n), wherein a first parameter is given based on the first higher layer parameter and a second parameter is given based on the second higher layer parameter (Lee paragraphs 78 equation 1 the n.sub.PUCCH.sup.(1,[tilde over (p)].sup.1.sup.) (corresponding to the claimed first parameter) is determined based on n.sub.CCE, and paragraph 83 equation 3, the n.sub.PUCCH.sup.(1,[tilde over (p)].sup.1.sup.,1) (corresponding to the claimed second parameter) is determined based on the .DELTA.SRO1), the second parameter is used for determining a physical uplink control channel (PUCCH) resource for the HARQ-ACK transmission in a case that k is equal to 3 (Lee paragraph 83, “…the feedback for the sPDSCH of slot 1 of subframe n-3 may be transmitted at the position of the following Equation 3…”), and the first parameter is used for determining the PUCCH resource for the HARQ-ACK transmission in a case that k is equal to 4 (Lee paragraphs 78, “…The HARQ feedback for the PDSCH transmitted at subframe n-4 is transmitted through a PUCCH format la/lb. At this point, the transmission resource is as the following Equation 1...”)
Regarding claim 11, Kim discloses the limitations ae set forth in claim 9.

Regarding claim 12, Kim discloses a base station apparatus comprising: a transmitter configured and/or programmed to (Lee figure 30, base station 3010): transmit a physical downlink control channel (PDCCH) with downlink control information (DCI) format (Lee paragraphs 63, 65, the terminal receives DCI which transmitted through PDCCH from the base station), a first higher layer parameter, and a second higher layer parameter for frequency division duplex (FDD) (Lee paragraphs 5, 78-84, The DCI may include n.sub.CCE (corresponding to the claimed first higher layer parameter), and +.DELTA.SRO1 (corresponding to the claimed second higher layer parameter)), and transmit a physical downlink shared channel (PDSCH) in subframe n-k according to transmission of the PDCCH (Lee paragraphs 5, 63, 65, 77, the terminal reads the PDSCH/sPDSCH transmitted in subframe n-k according the DCI of the PDCCH from the base station), and a receiver configured to and/or programmed to receive a hybrid auto repeat request -acknowledgement (HARQ-ACK) corresponding to the PDSCH in subframe n (Lee paragraphs 77-84, HARQ feedback will be transmitted in subframe n), wherein a first parameter is given based on the first higher layer parameter and a second parameter is given based on the second higher layer parameter (Lee paragraphs 78 equation 1 the n.sub.PUCCH.sup.(1,[tilde over (p)].sup.1.sup.) (corresponding to the claimed first parameter) is determined based on n.sub.CCE, and paragraph 83 equation 3, the n.sub.PUCCH.sup.(1,[tilde over (p)].sup.1.sup.,1) (corresponding to the claimed second parameter) is determined based on the .DELTA.SRO1), the second parameter is used for determining a physical uplink control channel (PUCCH) resource (Lee paragraph 83, “…the feedback for the sPDSCH of slot 1 of subframe n-3 may be transmitted at the position of the following Equation 3…”), and the first parameter is used for determining a PUCCH resource for the HARQ-ACK transmission in a case that k is equal to 4 (Lee paragraphs 78, “…The HARQ feedback for the PDSCH transmitted at subframe n-4 is transmitted through a PUCCH format la/lb. At this point, the transmission resource is as the following Equation 1...”).
Regarding claim 14, Kim discloses the limitations ae set forth in claim 12.

Allowable Subject Matter
Claims 10 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471